This action was brought by the appellant to set aside, as fraudulent, certain conveyances of real property made by Umberto Barei to Ernesto Barei. The appellant's right to maintain the action depended upon an attachment which he had caused to be issued in a cause pending in the superior court for King county, entitled Seguin, as Receiver, etc., v. Plano et al., and which had been levied upon the property the conveyances of which are attacked in this action. The appellant claimed no other interest in the property.
The action in which the attachment was issued was tried and determined against the appellant, and upon appeal to this court the judgment was affirmed. Seguin v. Plano, 160 Wash. 421,295 P. 179. The appellant's petition for a rehearing on that appeal was denied on May 6, 1931, and the remittitur has gone down. *Page 703 
The attachment upon which the appellant's right to maintain the present action having been dissolved by the final determination of the principal action, the appellant no longer has any interest in the property, and hence the questions raised on this appeal have become moot. Appeal dismissed.